196 N.W.2d 910 (1972)
188 Neb. 392
STATE of Nebraska, Appellee,
v.
Gary KOCH, Appellant.
No. 38315.
Supreme Court of Nebraska.
April 27, 1972.
Joseph D. Martin, Grand Island, for appellant.
Clarence A. H. Meyer, Atty. Gen., Bernard L. Packett, Asst. Atty. Gen., Lincoln, for appellee.
Heard before SPENCER, SMITH, and NEWTON, JJ., and STUART and BUCKLEY, District Judges.
SMITH, Justice.
Gary Koch pleaded guilty to an information that charged him with unlawfully possessing peyote and with feloniously dispensing the substance. The district court imposed concurrent sentences of imprisonment for 1 year on the first count and for 3 to 5 years on the second count. Koch appeals. He asserts that the sentences are excessive.
Koch, age 24, passed the tenth grade in school and "GED in service" or "GED at G.I.H.S." He enjoys attending school.
*911 There is evidence of no prior felony convictions and of an honorable discharge from the Navy. The probation officer reported that Koch had been a leader of many teenagers and that he had induced them to use drugs. The court remarked that Koch had testified in another case and that the testimony indicated involvement of Koch in the drug business.
This court will not interfere with a sentence imposed by the district court unless the sentence appears to be an abuse of discretion. State v. Claire, 188 Neb. 373, 196 N.W.2d 519.
Koch violated the Uniform Controlled Substances Act. For these offenses it prescribed imprisonment for not less than 1 year nor more than 5 years, or a fine of not more than $2,000, or imprisonment in the county jail for not more than 6 months, or both such fine and imprisonment. See §§ 28-4,117, Schedule 1(c) (9), 28-4,125 (2) (b), R.S.Supp., 1971. The sentences imposed upon Koch fell within the discretion of the district court. The judgment is affirmed.
Affirmed.